Citation Nr: 1425296	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-03 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to June 1973, January 1982 to April 1982, September 2004 to July 2005, and from February 2006 to September 2007, during Vietnam Era, Peacetime and Gulf War Era.

A September 2008 rating decision granted service connection for DJD of the lumbar spine with a noncompensable evaluation, effective October 1, 2007.  The Veteran appealed the assigned rating.

The issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The July 2013 VA examination was not considered by the RO in a supplemental statement of the case (SSOC). As such, the Board must remand this matter so that the RO can consider the report in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The claims file also does not contain records from the Atlantic Chiropractic Center and Total Wellness Chiropractic Center.  Further, it is unclear from the medical evidence of record if the Veteran had bed rest prescribed by a physician for his incapacitating episodes and the nature and severity of his arthritis.  Therefore, the Veteran should be afforded a VA examination on remand.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility (i.e., Atlantic Chiropractic Center and Total Wellness Chiropractic Center).  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the severity of his DJD lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  All tests and studies, to include range of motion testing should be accomplished.  The examiner must provide a complete rationale for all the findings and opinions.

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine.
b)  Note whether there is any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, the determination should be portrayed in terms of the degree of additional range of motion loss.

c) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

d) Discuss whether the Veteran's low back disability is productive of any additional functional impairment.

3.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a SSOC, and should be afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


